Citation Nr: 1222733	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a chronic ligament strain of the left ankle.

2.  Entitlement to a rating in excess of 20 percent for a left knee disorder.

3.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder.

4.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1981 to March 1982.  She also had other periods of service with the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision issued by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which granted claims for increased ratings for generalized anxiety disorder (increased to 50 percent), and a left ankle chronic ligament strain (increased to 10 percent).  By way of this decision, the RO also denied the claims for a rating in excess of 20 percent for a right knee disorder and a TDIU.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to an increased rating for generalized anxiety disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's chronic ligament strain of the left ankle manifested as subjective complaints of pain, swelling and intermittent instability with dorsiflexion that was limited to 10 degrees and plantar flexion that was limited to 35 degrees, at worst; the record was negative for marked limitation of motion, ankylosis, os calcis, astragalus, an astragalectomy or additional limitation of motion on repetitive testing.

2. The Veteran's a post-operative left knee injury manifested as subjective complaints of pain and instability with flexion to 130 degrees and full extension; the record was negative for severe recurrent subluxation, severe lateral instability, ankylosis, malunion or nonunion of the tibia and fibula or additional limitation of motion on repetitive resting.

3.  Left knee arthritis has been demonstrated on X-ray during the course of this appeal along with pain and limited motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a chronic ligament strain of the left ankle are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R.   §§ 3.102, 3.321, 4.1-4.10, 4.27, 4.71a, 5010, 5270-5274 (2011).

2.  The criteria for a rating in excess of 20 percent for a post-operative left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.27, 4.71, 4.71a, 5256-5262 (2011).

3.  The criteria for a separate 10 percent rating for left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.59, 4.71, 4.71a, 5003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.     §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant of the following: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran has not been provided with specific VCAA notice with regard to her claims for an increased rating for a left knee disability and a left ankle disability.  The September 2007 preadjudication letter generally informed her of what evidence VA would obtain, of what evidence she was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  She has alleged that her disabilities warrant a higher rating, suggesting actual knowledge as to what evidence was required to substantiate her claims, i.e. that her disability symptoms have worsened.  The Veteran has also had the opportunity to respond over the next several years to the September 2007 letter.  In this regard, she has submitted evidence, including lay statements and treatment records, in support of her claims.

The September 2007 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate her claims and provided specific examples.  This letter stated that such evidence should describe how the Veteran's disability symptoms had affected her based upon the personal observations of the author.  It also notified the Veteran that she may submit statements from her employers.  

A May 2008 letter provided notice of the remaining elements as outlined in Vazquez-Flores I, with regard to the Veteran's claim for an increased rating for a left knee disability, after the initial adjudication of her claim.  The timing deficiency with regard to this letter was cured by the readjudication of her claim in a February 2009 statement of the case (SOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A February 2009 SOC also provided notice with regard to her claim for an increased rating for a left ankle disability, as outlined in Vazquez-Flores I; this claim was not readjudicated.  As detailed above, the Veteran had the opportunity after the issuance of the February 2009 SOC to submit additional evidence and argument in support of her claim and has suffered no prejudice with regard to the timing deficiency.

In addition, the Veteran has not alleged suffering any prejudice from such notice deficiencies and any VCAA notice error in regard to the Veteran's claims are therefore deemed harmless and do not preclude appellate consideration.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).
  
The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his or her claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, various private treatment records, VA treatment records and the VA examination reports.  

The Veteran has not alleged that her left knee and left ankle disabilities have worsened since her last VA examination.  Moreover, the VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate her claims for increase. 

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Left Ankle Claim

The Veteran's left ankle chronic ligament strain is currently rated under hyphenated diagnostic codes 5010-5271, for limitation of ankle motion and traumatic arthritis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Moderate limitation of ankle motion warrants a 10 percent rating and marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5271.

The normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Ankylosis of the subastraglar or tarsal joint in a good weight-bearing position warrants a 10 percent rating and such ankylosis in a poor weight-bearing position warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5272.

Ankle ankylosis in plantar flexion of less than 30 degrees warrants a 20 percent rating.  Such ankylosis between 30 degrees and 40 degrees or in dorsiflexion between zero degree and 10 degrees warrants a 30 percent rating.  Such ankylosis at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.  38 C.F.R. § 4.71a, 5270.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 93 (30th ed. 2003).

Malunion of the os calcis or astragalus with a moderate deformity warrants a 10 percent rating and a 20 percent rating with a marked deformity.  38 C.F.R. § 4.71a, 5273.

Astragalectomy (surgical removal of the talus bone) warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5274.

Under 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis.  Under 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code or the specific joint or joints involved.  38 C.F.R. § 4.71a.

An October 2007 VA examination report reflected the Veteran's reports of left ankle pain and swelling.  Deformities, instability, stiffness, weakness, locking episodes or effusion were denied.  Gait was noted to be normal but she had a slight limp that favored the left leg.  Physical examination was negative for ankle instability, tendon abnormality or angulation.  Dorsiflexion was from zero degrees to 10 degrees, plantar flexion was from zero degrees to 35 degrees, inversion was from zero degrees to 10 degrees and eversion was from zero degrees to five degrees, all without pain.  There was no additional limitation of motion on repetitive use.  An accompanying left ankle X-ray revealed no acute or significant bony abnormalities.  Following this examination and a review of the Veteran's claims file, a diagnosis of a chronic ligament strain in the left ankle was made.

An October 2007 statement from M. S. indicated that the Veteran's ankles were painful.

In a March 2008 notice of disagreement, the Veteran wrote that her left ankle remained swollen and that she had constant pain that was somewhat relieved with medication.

In a March 2009 substantive appeal, the Veteran wrote that her ankle gave way with extreme pain.  She also experienced limited left ankle motion, swelling, tenderness and pain.

The Veteran's left ankle disability is currently rated as 10 percent disabling due to traumatic arthritis and moderate limitation of motion.  An October 2007 VA examination found dorsiflexion to be to 10 degrees and plantar flexion to be to 35 degrees.  Although the Veteran subjectively reported ankle pain, objective examination revealed no pain on motion and there was no additional limitation of motion found on repetitive testing.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  Pain, without additional functional impairment, is insufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such limitation of motion most closely approximates moderate limitation of motion.  38 C.F.R. § 4.71a, 5271.

The examination conducted during the course of this appeal has been negative for ankylosis and testing has found that the Veteran retains left ankle range of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  The clinical evidence is also negative for, and the Veteran has not alleged, os calcis, astragalus or an astragalectomy.  A rating in excess of 10 percent is therefore not warranted.  38 C.F.R. § 4.71a, 5270-5274. 

Left Knee Claim

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 20 percent rating if it is moderate or a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, 5257. 

Limitation of leg flexion that is limited to 45 degrees warrants a 20 percent rating while limitation to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, 5260.

Limitation of leg extension warrants a 20 percent rating when limited 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, 5261.

For rating purposes, normal range of motion in a knee joint is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable (0-percent) rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998). 

Knee ankylosis in flexion at a favorable angle in full extension or in slight flexion between zero degrees and 10 degrees warrants a 30 percent rating.  Ankylosis between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, 5256.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, 5003.

Semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint warrants a maximum 20 percent rating.  38 C.F.R. § 4.71a, 5258.

Malunion of the tibia and fibula with a moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, 5262. 

An October 2007 VA examination reflects the Veteran's reports of a constant mild steady knee pain as well as sharp knee pain that occurred several times per day and lasted from a few seconds to several seconds.  She had to guard against left knee hyperextension.  Other symptoms included giving way, instability, stiffness and weakness with no deformities, episodes of subluxation, episodes of dislocation or effusion.  There were severe flare-ups that occurred every two to three weeks.  She wore a brace for strenuous activity and used medication to treat her symptoms.  She was able to stand for one hour and walk one-quarter of a mile.  Physical examination revealed crepitus, tenderness and grinding without masses behind the knee, clicks or snaps, instability or a meniscus abnormality.  There was a patellar abnormality due to the post-operative repair to the left patella.  Flexion was from zero degrees to 130 degrees and extension was from "130 to 0" degrees.  There was no additional limitation of motion on repetitive use.  An accompanying X-ray revealed post-surgical changes with no acute bony abnormality in either knee.  Following this examination and a review of the Veteran's claims file, a diagnosis of left knee arthritis was made.

An October 2007 statement from M. S. indicated that the Veteran's knees swell and ache.  There were times in which she could not bend at the knees and had difficulty walking.

In a March 2008 notice of disagreement, the Veteran wrote that she had a mass behind her left knee that was painful and lasted up to one week.  She experienced constant pain that was somewhat relieved with medication.

An October 2008 VA treatment note indicated that the Veteran's knee brace had been readjusted for a better fit.

In a March 2009 substantive appeal, the Veteran wrote that she wore a brace due to knee instability.  She experienced snapping, clicking and grinding when she moved her knee.  Her other symptoms included swelling, redness, tenderness and daily pain.

In considering the rating criteria for knee disabilities, and considering the Veteran's subjective complaints of knee pain, instability and other symptoms, the evidence does not support an evaluation in excess of the currently assigned 20 percent under any of the rating criteria.  Although the Veteran subjectively reported knee instability and the use of a brace during strenuous activities, instability was not found on objective examination.  Episodes of subluxation were denied.  Flexion was measured to be to 130 degrees during the October 2007 VA examination while extension was found to be to zero degrees.  Although the Veteran subjectively reported pain, objective examination revealed no pain on motion and there was no additional limitation of motion found on repetitive testing.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra; Mitchell, supra.   

The clinical evidence is negative for, and the Veteran has not alleged, malunion or nonunion of the tibia and fibula.  The examination conducted during the course of this appeal have been negative for ankylosis and testing has found that the Veteran retains left knee range of motion.  See Dinsay, supra; Lewis, supra.  A rating in excess of 20 percent is therefore not warranted.  38 C.F.R. § 4.71a, 5256-5262.

However, the Veteran has also been diagnosed with left knee arthritis.  A separate rating for arthritis for a knee disability rated under 5003 is warranted where limitation of motion under 5260 or 5261 at least meets the criteria for a zero percent rating.  See VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  As noted above, the October 2007 VA examination found extension to be to zero degrees and flexion to be to 130 degrees while an accompanying X-ray demonstrated arthritis.  Applying all reasonable doubt, the Board therefore finds that the Veteran's left knee limitation of motion most closely resembles the criteria for a zero percent rating.  A separate rating of 10 percent is therefore granted.  38 C.F.R. § 4.71a, 5003.  This is the highest schedular rating available for arthritis that affected one joint or joint group.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's left ankle disability manifested as dorsiflexion that was limited to 10 degrees and plantar flexion was limited to 35 degrees, at worst, with subjective complaints of pain, swelling and intermittent instability.  Her left knee disability manifested as X-ray evidence of arthritis, flexion that was limited to 130 degrees and full extension with subjective complaints of pain and instability.  These factors are contemplated by the rating criteria and there have been no reported factors outside the rating schedule.  Although the Veteran reported that she intended to reduce her hours working at a vending machine company in an October 2007 VA examination, she later reported in a June 2008 VA examination that she had quit her job entirely in September 2007.  The Veteran has not otherwise reported marked interference with employment.  Hence, referral for consideration of an extra-schedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for a chronic ligament strain of the left ankle is denied.

Entitlement to a rating in excess of 20 percent for a post-operative left knee injury is denied.

A separate rating of 10 percent for left knee arthritis is granted.


REMAND

The Veteran has argued that the severity of her generalized anxiety disorder warranted a rating higher than 50 percent.  She was last afforded a VA psychological examination in October 2007.  In a March 2009 substantive appeal, the Veteran argued that her disability had worsened, specifically that her thought patterns and memory had worsened.  The Board agrees that a new examination is in order to ascertain the current nature and severity of the service connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Such an examination should be performed on remand.

While the October 2007 VA examiner noted that the Veteran had a history of quitting jobs impulsively and that her psychiatric symptoms adversely affected her work efficiency and productivity, there was no opinion of record on whether the Veteran's combined disabilities preclude her from employment.  Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As the Veteran is unemployed and her combined disability rating satisfies the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that her service connected disabilities renders her unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA psychiatric examination to determine the level severity of her service connected generalized anxiety disorder.  The entire claims file is to be made available to and reviewed by the examiner designated to examine the Veteran.

All signs and symptoms of the Veteran's generalized anxiety disorder should be reported in detail.  The examiner should provide a full description of the effects of the generalized anxiety disorder on the Veteran's occupational and social functioning and on her daily life.  

The examiner should identify all past and present manifestations of the generalized anxiety disorder and should specifically address whether the Veteran's generalized anxiety disorder symptoms caused occupational and social impairment: (1) with reduced reliability and productivity; or, (2) with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  The examiner should also address whether the symptoms of the Veteran's generalized anxiety disorder has caused total occupational and social impairment.

The examiner should also provide an opinion as to whether the Veteran's service connected disabilities (i.e., generalized anxiety disorder, post-operative left knee injury with arthritis, right knee chronic collateral ligament strain and a chronic ligament strain of the left ankle) render her incapable of performing the physical and mental acts required for employment, considering the impairment due to the pathology, symptoms, and signs associated with such disabilities, and considering her educational and occupational experience.

In all conclusions, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is requested to identify and explain the medical basis or bases with identification of the evidence of record.  The examiner is also requested to provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and sound medical principles.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions sought in this remand.

3.  After completing the requested action, and any additional notification and development deemed warranted, adjudicate the issue of entitlement to a TDIU and an increased rating for generalized anxiety disorder, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and an opportunity to respond, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


